                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 JESSIE E. JONES,

        Plaintiff,
                                                     Case No. 1:14-cv-1021
 v.
                                                     HONORABLE PAUL L. MALONEY
 S. HULET, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants filed a motion

for summary judgment. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on January 13, 2019, recommending that this Court grant the motion and enter

judgment in favor of Defendants. The Report and Recommendation was duly served on the parties.

No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 56) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 55) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).
      A Judgment will be entered consistent with this Order.



Dated: February 12, 2019                                  /s/ Paul L. Maloney
                                                         Paul L. Maloney
                                                         United States District Judge




                                              2
